                            UNITED STATES COURT OF INTERNATIONAL TRADE
                                        One Federal Plaza
                                  New York, New York 10278-0001

 CHAMBERS OF
MARK A. BARNETT
  CHIEF JUDGE


                                                                             April 6, 2021
Via CM/ECF
             Re: Rebar Trade Action Coalition v. United States, et al.
             Court No. 20-00071


To All Counsel:
        It is my intention to issue the opinion in the above-captioned case as a redacted
public document. The opinion contains confidential information in footnotes (enclosed
within double square brackets), which will be redacted prior to the issuance of the public
opinion. I do not believe that the opinion contains confidential information in the body
text. I ask that counsel for each party please review the opinion and inform the court by
April 13, 2021, via ECF, whether any information in this opinion not designated as
confidential should be redacted in the public version. Please also state the basis for
such belief. Additionally, please review the information the court has designated as
confidential and inform the court if such information may be released in the public
opinion.




                                                       Very truly yours,
                                                       /s/   Mark A. Barnett
                                                       Mark A. Barnett, Chief Judge
